Case 0:20-cv-61599-WPD Document 1 Entered on FLSD Docket 08/06/2020 Page 1 of 8



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              FORT LAUDERDALE DIVISION

                                            CASE NO:

 ZACHARY BERNIER,

        Plaintiff(s),

        v.

 GYROMANIA 4, LLC, a Florida
 limited liability company, and
 PANAGIOTIS ALEXOPOULOS,
 individually,

        Defendants.

                                      /

             COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

        Plaintiff, ZACHARY BERNIER (hereinafter “Plaintiff”) by and through undersigned

 counsel, and pursuant to 29 U.S.C. § 216(b), files his Complaint for Damages and Demand for

 Jury Trial against Defendants GYROMANIA 4, LLC (“GYRO 4”), and PANAGIOTIS

 ALEXOPOULOS (“ALEXOPOULOS”), and in support alleges as follows:

                                          INTRODUCTION

    1. Defendants have unlawfully deprived Plaintiff of federal overtime compensation during

        the course of his employment. This is an action arising under the Fair Labor Standards Act

        (“FLSA”) pursuant to 29 U.S.C. §§ 201-216, to recover all wages owed to Plaintiff during

        the course of his employment.

                                            PARTIES

    2. During all times material hereto, Plaintiff was a resident of Palm Beach County, Florida,

        over the age of 18 years, and otherwise sui juris.
Case 0:20-cv-61599-WPD Document 1 Entered on FLSD Docket 08/06/2020 Page 2 of 8



    3. During all times material hereto, Defendant, GYRO 4, was a Florida limited liability

         company transacting business within Hollywood, Florida, within the jurisdiction of this

         Honorable Court.     GYRO 4’s principal location is listed at 1537 Hollywood Blvd.

         Hollywood, Florida 33020.

    4. During all times material hereto, Defendant ALEXOPOULOS, was a resident of the

         Southern District of Florida, over the age of 18 years, and was an owner and operator of

         GYRO 4, and vested with ultimate control and decision-making authority over the

         Corporate Defendant’s hiring, firing, and pay practices.

    5. During all times material hereto, Defendant, ALEXOPOULOS, was the registered agent

         of GYRO 4.

    6. During all times material hereto, Defendant, ALEXOPOULOS, was the managing member

         of GYRO 4.

    7.   During all times material hereto, Defendant, ALEXOPOULOS controlled the day to day

         operations of GYRO 4.

    8. Defendant, GYRO 4 was Plaintiff’s employer, as defined by 29 U.S.C. § 203(d), during all

         times pertinent to the allegations herein.

    9. Defendant, ALEXOPOULOS, was Plaintiff’s employer, as defined by 29 U.S.C. § 203(d),

         during all times pertinent to the allegations herein.

                                  JURISDICTION AND VENUE

    10. Defendants hired Plaintiff to work in store locations throughout South Florida and failed

         to properly compensate Plaintiff for performing work within the jurisdiction of this

         Honorable Court.




                                                      2
Case 0:20-cv-61599-WPD Document 1 Entered on FLSD Docket 08/06/2020 Page 3 of 8



    11. Defendant GYRO 4 is headquartered and regularly transacts business in Hollywood,

       Florida, Coral Springs, Florida, Royal Palm Beach, Florida, and Boca Raton, Florida, and

       jurisdiction is therefore proper within the Southern District of Florida pursuant to 29 U.S.C.

       § 216(b) and 28 U.S.C. §§ 1331 and 1337.

    12. Venue is proper within the Southern District of Florida pursuant to 29 U.S.C. § 216(b) and

       28 U.S.C. § 1391(b).

                                 GENERAL ALLEGATIONS

    13. Defendant, GYRO 4, operates restaurants that specialize in providing contemporary Greek-

       Mediterranean fast-casual food to the South Florida community.

    14. Defendant currently operates locations in Coral Springs, Florida, Boca Raton, Florida, and

       Royal Palm Beach, Florida – all of which are located in the Southern District of Florida.

    15. In 2011, Defendants hired Plaintiff to work as a manager but paid Plaintiff on an hourly

       basis which resulted in Plaintiff’s compensation fluctuating from week to week based on

       the number of hours he actually worked.

                                      FLSA COVERAGE

    16. Defendant, GYRO 4, is covered under the FLSA through enterprise coverage, as GYRO 4

       was engaged in interstate commerce during all pertinent times in which Plaintiff was

       employed. More specifically, GYRO 4 was engaged in interstate commerce by virtue of

       the fact that its business activities involved those to which the FLSA applies. Defendant,

       GYRO 4’s business and Plaintiffs’ work for GYRO 4 affected interstate commerce because

       the materials and goods that Plaintiff used on a constant and/or continuous basis moved

       through interstate commerce prior to or subsequent to Plaintiff’s use of the same.




                                                 3
Case 0:20-cv-61599-WPD Document 1 Entered on FLSD Docket 08/06/2020 Page 4 of 8



    17. During his employment with Defendant, GYRO 4, Plaintiff, and all other similarly situated

       employees, handled and worked with various goods and/or materials that have moved

       through interstate commerce, including, but not limited to: wine, beer, coffee, frappe, soda,

       pita bread, hummus, lamb, beef, chicken, fish, pork, beans, cheese, nuts, salt, pepper, olive

       oil, honey, forks, spoons, knives, napkins, ovens, freezers, refrigerators, microwaves,

       skillets, skewers, washing equipment, graters, whisks, pans, tins, pastry brushes, ladles,

       spatulas, tongs, and other restaurant related items.

    18. Defendant, GYRO 4, also regularly employed two (2) or more employees for the relevant

       time period, who handled the same or similar goods as those goods and materials handled

       by Plaintiff, or used the instrumentalities of interstate commerce, or the mails, thus making

       Defendant, GYRO 4’s business an enterprise covered by the FLSA.

    19. Defendant, GYRO 4, grossed or did business in excess of $500,000.00 per year in the years

       2017, 2018, 2019 and is expected to gross in excess of $500,000.00 in 2020.

                            INDIVIDUAL EMPLOYER LIABILITY

    20. Defendant, ALEXOPOULOS, is an individual who is a resident of the State of Florida.

    21. During the relevant time period, ALEXOPOULOS was an authorized managing member

       of GYRO 4 and controlled the operations of GYRO 4.

    22. During the relevant time period, ALEXOPOULOUS was an employer of Plaintiff as that

       term is defined by the FLSA insofar as he had complete control of GYRO 4, made day to

       day decisions, established pay policies and practices for the Corporate Defendant, had

       direct control of Plaintiff, had hiring and firing authority, and set Plaintiff’s schedules, and

       set Plaintiff’s rate of pay.

                                      FLSA VIOLATIONS




                                                  4
Case 0:20-cv-61599-WPD Document 1 Entered on FLSD Docket 08/06/2020 Page 5 of 8



    23. During Plaintiff’s employment, the Defendants, GYRO 4, and ALEXOPOULOS, assigned

       Plaintiff to work multiple workweeks in which Defendants failed and refused to

       compensate Plaintiff in accordance with the overtime provisions under federal law.

    24. Plaintiff’s regular hourly rate when he started working for Defendants was $9.00 per hour.

    25. In 2015, Defendants began to pay Plaintiff a regular hourly rate of $15.00 per hour.

    26. During the three (3) years preceding the filing of this Complaint, the Defendants required

       Plaintiff to work an average of sixty to eighty (60-80) hours per workweek.

    27. During the three (3) years preceding the filing of this Complaint, the Defendants employed

       the Plaintiff as an hourly non-exempt hourly employee.

    28. Defendants regularly assigned Plaintiff’s schedule, controlled the scope of work Plaintiff

       needed to perform, specifically instructed Plaintiff what to do on job sites, and specifically

       instructed Plaintiff when he had to arrive at job sites and when he could leave job sites.

    29. Defendants were also collectively responsible for creating and implementing the pay policy

       that is at issue in this case.

    30. During Plaintiff’s employment period, he regularly worked between sixty (60) and eighty

       (80) hours per week.

    31. Because Plaintiff was a non-exempt hourly employee, Defendants were required to pay

       Plaintiff 1.5 times Plaintiff’s regular hourly rate for all hours Plaintiff worked over 40 in a

       workweek.

    32. Defendants failed to compensate Plaintiff at the rate of time-and-a-half his regular hourly

       rate for work he performed in excess of forty (40) hours per week.




                                                 5
Case 0:20-cv-61599-WPD Document 1 Entered on FLSD Docket 08/06/2020 Page 6 of 8



    33. Defendants’ actions were intentional and/or willful and Plaintiff is therefore entitled to an

       additional amount of liquidated (double) damages for minimum wages and overtime wages

       owed.

    34. During Plaintiff’s employment, the Defendants failed to maintain adequate and

       contemporaneous time records for Plaintiff as required by the FLSA.

    35. Defendants were either recklessly indifferent as to the overtime requirements under federal

       law, or, in the alternative, intentionally violated federal law so that the Defendants could

       avoid having to pay Plaintiff his lawful (and hard-earned) wages. Plaintiff is therefore

       entitled to liquidated (double) damages under the FLSA.

    36. Based upon Defendants’ intentional and/or willful violations of the FLSA, the three (3)

       year statute of limitations applies instead of the two (2) year statute of limitations.

    37. As a result of the above violations of federal law, Plaintiff has had to retain the undersigned

       counsel to prosecute these claims and is therefore entitled to an award of reasonable

       attorney’s fees and costs under the FLSA

          COUNT I – FEDERAL OVERTIME LAW VIOLATIONS – 29 U.S.C. § 207
                             (against All Defendants)

    38. Plaintiff re-avers and re-alleges Paragraphs 1 through 37 above, as though fully set forth

       herein.

    39. Plaintiff performed work for Defendants for which he should have received overtime

       compensation at the rate of time-and-one-half for work in excess of forty (40) per week.

    40. Defendants failed to compensate Plaintiff these overtime rates.

    41. Plaintiff worked approximately sixty (60) to eighty (80) hours per week during his

       employment period with Defendants.




                                                  6
Case 0:20-cv-61599-WPD Document 1 Entered on FLSD Docket 08/06/2020 Page 7 of 8



    42. Defendants’ failure to comply with the federal overtime provisions of the FLSA was

        intentional and/or willful.

    43. To date, Defendants have not properly paid Plaintiff all of his overtime as required by the

        FLSA.

    44. As a result of Defendants’ refusal to remedy their violations of the FLSA, Plaintiff is

        entitled to recover unliquidated damages, liquidated damages, court costs and reasonable

        attorney’s fees.

    WHEREFORE, Plaintiff, ZACHARY BERNIER, demands judgment against Defendants,

 GYROMANIA 4, LLC, and PANAGIOTIS ALEXOPOULOS, individually, and respectfully

 requests that he be awarded the following relief: (a) unliquidated damages to be paid by the

 Defendants jointly and severally; (b) liquidated damages to be paid by the Defendants jointly and

 severally; (c) reasonable attorneys’ fees and costs to be paid by the Defendants jointly and

 severally; and any and all such further relief as may be deemed just and reasonable under the

 circumstances.

                                  DEMAND FOR JURY TRIAL

        Plaintiff, ZACHARY BERNIER, hereby requests and demands a trial by jury on all

 appropriate claims.

        Dated this 6th of August 2020.




                                                 7
Case 0:20-cv-61599-WPD Document 1 Entered on FLSD Docket 08/06/2020 Page 8 of 8



                                                Respectfully Submitted,

                                                USA EMPLOYMENT LAWYERS-
                                                JORDAN RICHARDS, PLLC
                                                805 E. Broward Blvd. Suite 301
                                                Fort Lauderdale, Florida 33301
                                                Ph: (954) 871-0050
                                                Counsel for Plaintiff
                                                By: /s/ Jordan Richards
                                                JORDAN RICHARDS, ESQUIRE
                                                Florida Bar No. 108372
                                                Jordan@jordanrichardspllc.com
                                                Melissa@jordanrichardspllc.com
                                                Jake@jordanrichardspllc.com

                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that the foregoing document was filed via CM/ECF on this 6th day

 of August, 2020.

                                                       By: /s/ Jordan Richards
                                                       JORDAN RICHARDS, ESQUIRE
                                                       Florida Bar No. 108372


                                    SERVICE LIST:




                                            8
